DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a rotor”, “a synchronous motor”, “a stator winding”, “an inverter”, and “a current-acquisition device” in claim 1, “an apparatus”, “signal electronics”, and “a current-acquisition device” in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 2 and 3 are objected to because of the following informalities: the phrase “a stator winding” in line 2 in claim 2 should be re-written as “the stator winding”. Examiner believes that it is the same stator winding disclosed in claim 1. Similarly, the phrase “stator current” in line 3 in claim 3 should be re-written as “the stator current”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an acquired value of the stator current" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the claim is trying to disclose the same setpoint stator current. However, this current is not 

Similarly, the term “rotor range” in line 2 in claim 12 is a relative term which renders the claim indefinite. The term “rotor range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification is completely silent about a rotor having any range.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The phrase “wherein the three-phase voltage fed to the motor is fed to a stator winding of the motor” is already a part of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,819,263 B2. It is clear that all the elements of the application claim 1 is found in patented claim 1.  The only difference between pending claim 1 and patented claim 1 lie in the fact that the already patented claims include many more elements and is thus much more specific (narrow) than the pending claims.  Thus the invention of patented claim 1 is in effect a “species” of the “generic” invention of pending claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since pending claim 1 is anticipated by patented claim 1 they are not patentably distinct from the patented claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 12, 13, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BHANGU et al. US Pub. No. 2014/0203754 A1.

Regarding claim 1, BHANGU discloses 
A method for determining an angular position of a rotor (θ^, see para 0191. Also see Fig. 5 for detail) of a synchronous motor (Fig. 5, item 402, see para 0176) including a stator winding fed by a three-phase voltage set by an inverter (Item 404) (Fig. 5 shows a three-phase voltage fed by the inverter. The stator is inherently present to receive the three-phase voltage to generate a magnetic field), comprising: supplying a control signal (Via item 412. See para 0177) to the inverter (Item 401 supplies a control signal. See para 0180) to set the three-phase voltage fed to the motor as a stator voltage (voltages vα and vβ) to control a motor current (Stator current) are a result of sending this α) from a time characteristic (Integral with respect to dt) of the stator voltage (vα) and an acquired value of the stator current (Stator currents are sent to item 414); and determining the angular position of the rotor from the stator flux and a flux-value dependence (λβ) as a function of the stator current (The flux value also depends on the stator currents as shown in Fig. 5).

Regarding claim 2, BHANGU discloses, wherein the three-phase voltage fed to the motor is fed to a stator winding of the motor. (Fig. 5 shows the three-phase voltage is fed to the motor which inherently has the stator winding)

Regarding claim 3, BHANGU discloses, wherein the angular position of the rotor is determined based on a predetermined characteristic curve of stator flux (2D representation) and stator current (See para 0191. Also see Fig. 6)

Regarding claim 4, BHANGU discloses, wherein the angular position of the rotor is determined based on predetermined characteristic curves of stator flux and stator current in a plurality of directional components of stator flux. (See para 0191. Fig. 6 also shows curves in both positive and negative directions)

Regarding claim 5, BHANGU discloses, wherein the components include a d-direction and a q-direction. (Fig. 6 shows currents in d and q axis. See para 0191)

Regarding claim 6, BHANGU discloses, wherein the stator flux is determined at multiple points in time and the angular position of the rotor is determined at corresponding points in time from the stator flux and the flux value dependence. (Fig. 5 shows the stator function is a time integral which is continuously evaluated and the angular position is a function of the fluxes)

Regarding claim 7, BHANGU discloses, wherein the flux-value dependence is stored in a memory (Item 414 inherently has a memory to store the flux) of signal electronics adapted to control the inverter. (Fig. 5 shows the flux is being uses to control the inverter (Item 404))

Regarding claim 10, BHANGU discloses determining the flux-value dependence for each stator current. (Fig. 5 shows determination of the flux based on currents)

Regarding claim 12, BHANGU discloses, wherein the flux-value dependence includes a flux value as a function of rotor range and the stator current. (Fig. 5 shows the flux value as a function of the current and  the rotor range determined by an integral)

Regarding claim 13, BHANGU discloses, wherein the setpoint stator current has a predefined first actuation angle relative to a stator winding in a d-direction. (Fig. 6 shows angle θr)

Regarding claim 21, BHANGU discloses An apparatus (See Fig. 5), comprising: signal electronics (See Fig. 5); and a current-acquisition device adapted to acquire a motor current (Fig. 5 shows motor current is tapped from the motor using a device) connected to the signal electronics; wherein the apparatus is adapted to perform the method recited in claim 1. (See claim 1 rejection for detail)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over BHANGU et al. US Pub. No. 2014/0203754 A1 in a view of Heber et al. US Patent No. 6,137,257

Regarding claim 8, BHANGU discloses, wherein the flux-value dependence is adapted to control the inverter. (See Fig. 5 where the flux is used to control the inverter (Item 404))

BHANGU is silent about “wherein the flux-value dependence is represented by a characteristic curve stored in memory of signal electronic”

Regarding claim 8, Heber discloses wherein the flux-value dependence (λ) is represented by a characteristic curve (Item 52) stored in memory of signal electronic. (See column 4, lines 10-34)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the flux-value dependence represented by a characteristic curve stored in memory as disclosed by Heber in BHANGU’s teachings to estimate the actual motor position. (See Heber’s column 4, lines 10-34)

Regarding claim 9, BHANGU is silent about, “wherein the flux-value dependence is determined based on an interpolation function.”

Regarding claim 9, Heber discloses wherein the flux-value dependence is determined based on an interpolation function. (See column 4, lines 23-34)



Regarding claim 11, BHANGU is silent about, wherein the flux-value dependence is determined during manufacture of the motor, during an initial operation of the motor, and/or from interpolation points to provide a respective value of a flux component according to a characteristic curve as a function of the stator current. 

Regarding claim 11, Heber discloses wherein the flux-value dependence is determined during manufacture of the motor, during an initial operation of the motor, and/or from interpolation points to provide a respective value of a flux component (Flux linkage) according to a characteristic curve (Item 52) as a function of the stator current. (See column 4, lines 10-34. Bold portion has not been considered since these are optional)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the flux-value dependence determined based on an interpolation points as disclosed by Heber in BHANGU’s teachings to estimate the actual motor position. (See Heber’s column 4, lines 10-34)

Regarding claim 14, BHANGU is silent about “wherein the function includes an interpolation function, which interpolates between interpolation points”.

Regarding claim 14, Heber discloses, wherein the function includes an interpolation function, which interpolates between interpolation points. (See Heber’s column 4, lines 10-34)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the function includes an interpolation function, which interpolates between interpolation points as disclosed by Heber in BHANGU’s teachings to estimate the actual motor position. (See Heber’s column 4, lines 10-34)

Regarding claim 15, BHANGU is silent about “ascertaining a respective interpolation point with the aid of a respective characteristic curve from the value of the stator current.”

Regarding claim 15, Heber discloses ascertaining a respective interpolation point with the aid of a respective characteristic curve (Fig. 4 shows number of curves) from the value of the stator current. (See Heber’s column 4, lines 10-34)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a respective interpolation point with the aid of a respective characteristic curve from the value of the stator current as disclosed by Heber in BHANGU’s teachings to estimate the actual motor position. (See Heber’s column 4, lines 10-34)

Regarding claim 16, Heber discloses wherein the respective characteristic curve represents a respective component of the flux as a function of the stator current, so that the respective interpolation point has the value of a respective component in the currently acquired stator current. (See column 4, lines 10-34)

Regarding claim 17, BHANGU discloses, wherein a first characteristic curve (5 DEG curve) includes components of the flux in a d-direction and/or in a first direction of a rotor-based coordinate system. (See Fig. 2, First quadrant where flux current is positive. See para 0163. Bold portions are not considered since these are optional)

Regarding claim 18, BHANGU discloses, wherein a second characteristic curve includes components of the flux counter to the d- direction and/or counter to the first direction of the rotor-based coordinate system. (See Fig. 2, Second quadrant where flux current is negative. See para 0163. Bold portions are not considered since these are optional)


Regarding claim 19, BHANGU discloses, wherein a third characteristic curve includes components of the flux in a q-direction and/or in a direction perpendicular to the first direction of the rotor-based coordinate system. (See Fig. 2, Fourth quadrant where flux current is positive. See para 0163. The flux has also q-axis component. Bold portions are not considered since these are optional)

Regarding claim 20, Heber discloses, wherein the interpolation function includes a second-order function and/or an elliptical function. (See column 4, lines 1-22. Equation 2 is a second-order function)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Virtanen (US Pub. No. 2004/0145334 A1) discloses calculation of the angular position of the rotor using a cross product of two fluxes with an exception of an inverter. These fluxes also use voltages and currents as denoted by items 5 and 6 in Fig. 1. Please refer to PTO-486 for other pertinent prior arts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BICKEY DHAKAL/Primary Examiner, Art Unit 2846